Citation Nr: 1044487	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  08-25 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to June 
1970. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied service connection for posttraumatic 
stress disorder (PTSD), hearing loss, tinnitus, arthritis, 
sinusitis, chloracne and a skin condition (claimed as trench 
foot, foot fungus and jungle rot), and granted service connection 
for diabetes mellitus type II, assigning a 10 percent disability 
rating.  

The Veteran initiated an appeal of the December 2006 rating 
decision by filing a timely notice of disagreement (NOD) in 
February 2007.  The NOD, however, did not identify the specific 
issues with which the Veteran disagreed.  The RO sent the Veteran 
a letter, along with a VA Form 21-4138, asking him to specify the 
issues that he disagreed with, but the Veteran did not respond 
accordingly.  In July 2008, the RO issued a statement of the case 
(SOC) with respect to the issues of PTSD, hearing loss, arthritis 
and diabetes.  Although the SOC did not address the sinusitis, 
chloracne and skin condition claims, the Board notes that the 
Veteran never expressed disagreement with those issues.  Those 
issues are therefore not in appellate status.  See 38 C.F.R. 
§§ 20.200, 20.201 (2010).  

In August 2008, the Veteran then filed a timely Substantive 
Appeal concerning the issues of service connection for PTSD, 
hearing loss and tinnitus.  As the Veteran failed to perfect an 
appeal of the arthritis and diabetes issues, those issues are 
likewise not before the Board.  See 38 C.F.R. §§ 20.200, 20.202.  

The Board notes that the RO subsequently granted service 
connection for PTSD in an August 2009 rating decision.  This 
decision was a complete grant of benefits with respect to the 
PTSD claim, and as such, that issue is no longer on appeal.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

In September 2010, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge.  A transcript of that 
proceeding has been associated with the claims file.  

The Board notes there was a change in representation during the 
pendency of the appeal.  The Veteran is currently represented by 
Veterans of Foreign Wars of the United States.


FINDINGS OF FACT

1. In September 2010, at his hearing before the Board and prior 
to the promulgation of a decision in the appeal, the Veteran 
submitted a written statement requesting that his bilateral 
hearing loss claim be withdrawn from appellate review.

2. Affording the Veteran the benefit of the doubt, the evidence 
is at least in equipoise that his tinnitus had its onset in 
active service.


CONCLUSIONS OF LAW

1. The criteria for the withdrawal of a Substantive Appeal with 
respect to the issue of entitlement to service connection for 
bilateral hearing loss have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).

2. The Veteran's tinnitus was incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide reasons 
and bases supporting the decision.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails to 
show, on the claims.  The appellant must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Withdrawn Appeal

A veteran may withdraw his or her appeal in writing at any time 
before the Board promulgates a final decision.  38 C.F.R. § 
20.204 (2010).  When a veteran does so, the withdrawal 
effectively creates a situation in which an allegation of error 
of fact or law no longer exists.  In such an instance, the Board 
does not have jurisdiction to review the appeal, and a dismissal 
is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 
C.F.R. §§ 20.101, 20.202 (2010).

At his September 2010 hearing before the undersigned, the Veteran 
submitted a statement expressing his desire to withdraw his 
appeal as to the issue of service connection for bilateral 
hearing loss.  As of this time, the Board had not yet issued a 
final decision on this case; therefore the Veteran's withdrawal 
of this issue is valid.  

For the foregoing reasons, the legal requirements for a proper 
withdrawal have been satisfied.  38 C.F.R. § 20.204(b).  
Accordingly, further action by the Board on this particular 
matter is not appropriate and the Veteran's appeal as to this 
issue should be dismissed.  38 U.S.C.A. § 7105(d).

II. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection for 
tinnitus, VA has met all statutory and regulatory notice and duty 
to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  In this case, the Board is granting in full the benefit 
sought on appeal.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

II. Service Connection

The Veteran contends he has tinnitus as a result of in-service 
noise exposure.  For the reasons that follow, the Board concludes 
that service connection is warranted.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  See 
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must generally be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Lay evidence of service incurrence of injury or disease, if 
consistent with the circumstances, conditions, or hardships of 
such service, will be accepted as sufficient proof of service 
connection of any disease or injury alleged to have been incurred 
in such service in the case of any veteran who engaged in combat 
with the enemy in active service with a military, naval, or air 
organization of the United States during a period of war.  38 
U.S.C.A. § 1154(b) (West 2002); see also 38 C.F.R. § 3.304(b); 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Every 
reasonable doubt in these service connection cases will be 
resolved in favor of the veteran, and may only be rebutted by 
clear and convincing evidence. 38 U.S.C.A. § 1154(b).

The record reflects that the Veteran was afforded a VA 
audiological examination in July 2009.  At the examination, the 
examiner acknowledged the presence of tinnitus, which the Veteran 
described as bilateral and constant.  Additionally, the Board 
notes that tinnitus is a disability that lends itself to lay 
observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
In light of the foregoing, the Board finds there to be evidence 
of a current disability.  See Hickson, supra.

The inquiry that follows is whether there is evidence of an in-
service disease or injury.  Although service treatment records 
are silent concerning any complaints, diagnosis or treatment of 
tinnitus, the Veteran reports a history of significant combat-
related noise exposure in Vietnam.  His DD Form 214 shows that 
his military occupational specialty was field artilleryman, and 
his service personnel records reflect that his principle duties 
in Vietnam were ammunition handler, cannoneer and chart operator.  
The Board notes that these duty positions are indicative of a 
"Highly Probable" probability of exposure to hazardous noise.  
See VBA Duty MOS Noise Exposure Listing.  Furthermore, the 
Veteran's own statements as to noise exposure associated with 
combat operations in Vietnam are accepted without independent 
corroboration, as they are consistent with the circumstances, 
conditions and hardships of the his service.  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(b).  For the aforementioned reasons, 
the Board fully acknowledges that the Veteran suffered acoustic 
trauma in service.  See Hickson, supra.

With respect to history and etiology, the Veteran reports that he 
has had ringing in his ears since Vietnam.  See Veteran's 
statement, September 2009; Travel Board hearing transcript, 
September 2010.  At his July 2009 audiological examination, he 
denied a history of post-service occupational and recreational 
noise exposure.  In addition, it was noted at a July 2009 VA 
psychiatric examination that the Veteran had recently retired 
after working for the United States Postal Service as a mailman 
from 1971 to 2008.  

After reviewing the claims file, the Board finds there to be 
competent and credible evidence that the Veteran's tinnitus was 
incurred as a result of noise exposure in service.  Although the 
July 2009 VA examiner opined in an August 2009 addendum that it 
was less likely than not that the Veteran's tinnitus was due to 
his military experiences, the Board notes that a claim of service 
connection may be supported by a showing of continuity of 
symptoms after discharge.  See 38 C.F.R. § 3.303(b).  In this 
case, the Board has considered the statements of the Veteran 
concerning the continuity of symptomatology of ringing in his 
ears since service, and the fact that tinnitus is a disability 
that lends itself to lay observation.  See Charles, supra; 
Jandreau, supra.  The Board finds the Veteran's statements to be 
credible and notes that there is a negative history of post-
service noise exposure.  Moreover, as discussed above, the 
Veteran's in-service acoustic trauma has been conceded.  For 
these reasons, and resolving any reasonable doubt in favor of the 
Veteran, the Board therefore finds that there is credible lay 
evidence that the Veteran's tinnitus had its onset in service.

As the evidence is at least in equipoise as to whether the 
Veteran's tinnitus is related to service, the Board concludes 
that service connection is warranted.  The benefit-of-the-doubt 
rule has been applied in reaching this decision.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); see Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert, supra.


ORDER

The issue of entitlement to service connection for bilateral 
hearing loss is dismissed.

Service connection for tinnitus is granted.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


